Name: Council Regulation (EEC) No 1610/89 of 29 May 1989 laying down provisions for implementing Regulation (EEC) No 4256/88 as regards the scheme to develop and optimally utilize woodlands in rural areas in the Community
 Type: Regulation
 Subject Matter: agricultural structures and production;  EU finance; NA
 Date Published: nan

 15 . 6 . 89 Official Journal of the European Communities No L 165 / 3 COUNCIL REGULATION (EEC) No 1610/89 of 29 May 1989 laying down provisions for implementingRegulation (EEC) No 4256 /88 as regards the scheme to develop and optimally utilize woodlands in rural areas in the Community the diversification of the activities of persons employed in agriculture , to better use of manpower in agriculture and thus to the creation of alternative sources of income; Whereas forestry schemes can at the same time contribute to the conservation and improvement of the soil , fauna , flora and water resources and encourage the development of forest ecosystems which are favourable to agriculture ; Whereas certain areas of the Community are in a particularly unfavourable situation with regard to erosion , the water-holding capacity of the soil and fire risks ; Whereas measures should be laid down which could increase the contribution of woodland to the above aims, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee^ 3 ), Whereas , pursuant to Article 39 (2 ) ( a ) of the Treaty , the social structure of agriculture and the structural and natural disparities between the various agricultural regions of the Community have to be taken into account in working out the common agricultural policy; Whereas , in order to achieve the common agricultural policy objectives referred to in Article 39 ( 1 ) ( a) and (b ) of the Treaty, special measures should be taken at Community level , suited to the situation of the regions whose development is lagging behind or rural areas which meet the criteria laid down in Article 4 of Council Regulation (EEC) No.4253 / 88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052 / 88 as regards coordination of the activities of the different Structural Funds between themselves and with the operations of the European Investment Bank and the other existing financial instruments ( 4 ); Whereas to that end Article 5 of Council Regulation (EEC) No 4256 / 88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052 /88 as regards the EAGGF Guidance Section ( 5 ) provides for a series of specific measures for those regions or areas, including a scheme for the development and exploitation of woodland; Whereas the same provision stipulates that the Council shall lay down the conditions and criteria for implementation of that scheme; Whereas , given the serious crisis which agriculture is undergoing, forestry and related activities can contribute to Article 1 The Community's financial contribution towards the scheme referred to in the 10th indent ofArticle 5 ofRegulation (EEC) No 4256 / 88 may cover measures related to :  the creation and improvement of nurseries necessary for the implementation of an operational programme providing for forestry measures ,  afforestation and the improvement of woodland, with a view to improving the agricultural situation in a given area ,' in particular through soil and water conservation  the extension and restoration of woodlands in areas at risk from soil erosion and flooding, and especially in catchment areas above the latter,  the reconstitution ofwoodland damaged by fires or other natural causes ,  related work such as first thinning, the building of forest roads , and the rationalization of woodland,  protection measures against forest fires , but not measures receiving aid under Council Regulation (EEC) No 3529 / 86 of 17 November 1986 on protection of the Community's forests against fire ( 6 ), ( ») OJ No C 312 , 7. 12 . 1988 , p. 7 . ( 2 ) Opinion delivered on 26 May 1989 (not yet published in the Official Journal ). ( 3 ) OJ No C 139 , 5 . 6 . 1989 , p. 15 . ( «) OJ No L 374 , 31 . 12 . 1988 , p. 1 . (') OJ No L 374 , 31 . 12. 1988 , p. 25 . ( s ) OJ No L 326, 31 . 11 . 1986 , p. 5 . No L 165 /4 Official Journal of the European Communities 15 . 6 . 89  start-up aid as a contribution to the management expenditure of associations of persons exploiting woodland, set up in order to help them improve the economic conditions in which their timber is produced , extracted and marketed,  forestry awareness campaigns and advisory services .  a description of the situation in the existing forestry sector which justifies the proposed measures ,  a description of the aims to be achieved and an indication of priorities ,  a description of any preliminary measures envisaged, such as the collecting of information and appropriate preparatory work,  the different forestry measures to be taken under an operational programme and the conditions with which the measures must comply,  the back-up measures envisaged, especially those concerning the promotion and operation of forestry associations and forestry advisory services ,  any other information which the Commission considers necessary for assessing the programme. 2 . Implementation of any measures , as provided for in Article 20 of Council Regulation (EEC) No 797/ 85 of 12 March 1985 on improving the efficiency of agricultural structures (*), as last amended by Regulation (EEC) No 1609 / 89 ( 2 ), in a rural area for which there is to be an operational forestry programmemust be incorporated in that programme. In that event the ceilings laid down in the said Article may be amended in the decision referred to in Article 10 of Regulation (EEC) No 4253 / 88 . Article 2 Priority shall be given to operational forestry programmes in areas where :  the promotion of silviculture may help in improving the economy of the area concerned and thus in developing activities which will generate employment providing the possibility ofmultiple employment or alternative income for those engaged in agriculture ,  soil and water conservation and measures to combat erosion play a major role , particularly with regard to agriculture ,  the social and recreational function of the woodland is particularly important , specifically with a view to the development of tourism and recreational areas for the local population. Article 3 1 . Operational programmes shall include in addition to the particulars referred to in Article 14 of Regulation (EEC) No 4253 / 88 the following particulars: Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 29 May 1989 . For the Council The President C. ROMERO HERRERA ( ») OJ No L 93 , 30. 3 . 1985 , p. 1 . ( 2 ) See page 1 of this Official Journal .